Citation Nr: 0502699	
Decision Date: 02/04/05    Archive Date: 02/15/05	

DOCKET NO.  96-13 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and A. H., M.D.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the benefit sought on appeal.  
The veteran, who had active service from November 1977 to 
November 1981, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has PTSD that is related to stressful 
incidents he was exposed to during service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate and complete a claim.  In this regard, the 
Board notes that the RO provided notice of the VCAA as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  However, this notice was provided long after 
the RO's initial unfavorable decision in this case.  This is 
contrary to the requirements regarding the timing of the 
notice of the VCAA.  However, in a similar case addressing 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims has held that in such situations 
the claimant has a right to a VCAA content-complying notice 
and proper subsequent process.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  That notice was provided to the 
veteran and the RO subsequently reviewed the veteran's claim 
and continued the denial of the benefit sought on appeal.  
This would appear to satisfy the notification requirements of 
the VCAA.  In any event, since this decision represents a 
complete grant of the benefit sought on appeal, the Board 
finds that any deficiency in the VCAA notice in this case is 
harmless error and that the veteran is not thereby 
prejudiced.  In addition, since this decision represents a 
complete grant of the benefit sought on appeal, no further 
assistance need be provided to the veteran in developing the 
evidence necessary to substantiate his claim.  As such, the 
Board will proceed with a review of the veteran's claim.

The veteran essentially contends that he has PTSD as a result 
of his service in the United States Marine Corps while 
performing duties as an amphibious track crewman.  More 
specifically, the veteran relates two incidents while aboard 
two different ships in which he feared for his life.  The 
first incident occurred in September 1978 when he was 
involved in an amphibious landing training when he was 
returning to the ship and the vehicle overturned and he 
feared drowning.  The second occurred in 1979 while aboard 
ship when the ship was buffeted by a large wave that almost 
capsized the ship.  It is pointed out that the veteran has 
been diagnosed as having PTSD as a result of those specific 
stressors.

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, and the active military, 
naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressor actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending on whether the veteran engaged in "combat with 
the enemy" as established by official records, including 
recognized military combat citations or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and the alleged stressor is combat 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressors occurrence 
and no further development or corroborative evidence is 
required, provided that the testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however the VA determines that the veteran 
did not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).

Addressing first whether the veteran has been diagnosed as 
having PTSD and whether that diagnosis is linked, by medical 
evidence, between the current diagnosis and the claimed 
inservice stressor, the Board finds that there is sufficient 
medical evidence to establish that the veteran has been 
diagnosed as having PTSD as a result of the two stressful 
incidents he reports he was exposed to during service.  In 
this regard, while the initial VA examination provided to the 
veteran in January 1995 did not diagnose the veteran as 
having PTSD, there are medical records which clearly diagnose 
the veteran as having PTSD as the result of the stressful 
incidents he reports occurred during service.  For example, 
at a hearing at the RO in February 1996 Abraham L. Halpern, 
M.D., testified that the veteran had PTSD as a result of the 
stressful incidents.  Similarly, the veteran was diagnosed as 
having PTSD as the result of those stressful experiences 
following a June 2003 VA examination.  Therefore, the Board 
finds that to the extent that there is any doubt that the 
veteran has PTSD as the result of the stressful incidents he 
has reported occurred during service, that doubt is resolved 
in the favor of the veteran.

The RO has denied the veteran's claim for service connection 
for PTSD because the stressful incidents he reports he was 
exposed to have not been verified.  For example, the veteran 
has contended that the stressful incident which occurred in 
September 1978 in which his amphibious track vehicle 
overturned and took on water occurred while he was stationed 
aboard the USS Sumpter.  However, the RO has pointed to 
evidence from the United States Navy which indicates that the 
veteran was not serving aboard that ship, but rather was 
aboard the USS Harlan County from August 1978 to October 1978 
and aboard the USS Denver from April 1979 to June 1979.  A 
command history for the USS Sumpter (LST-1181) indicates that 
the ship was engaged in amphibious operations in the area 
reported by the veteran and that those operations were 
hampered by extreme weather conditions.  Also, information 
contained in a command history for the USS Fort Fisher 
(LSD-40) indicates that in August 1979 that ship changed 
course to avoid collision with Typhoon Judy, although the 
Board notes that the record does not appear to reflect that 
the veteran was ever stationed aboard that ship.  

Nevertheless, the veteran has submitted evidence that 
supports his contention that he served aboard the USS Sumpter 
and thus creates some doubt as to the accuracy of the basic 
information provided by the US Navy.  In this regard, at the 
veteran's hearing before the BVA in August 2004 the veteran 
submitted copies of postcards dated in October 1978 with a 
postal stamp from the USS Sumpter.  While the Board does 
acknowledge that this evidence does not conclusively place 
the veteran aboard the USS Sumpter, it does create, in the 
Board's opinion, a reasonable doubt as to whether the veteran 
in fact, served aboard the USS Sumpter.  Resolving any 
reasonable doubt as to this matter in the veteran's favor, 
the Board finds that the veteran did serve aboard the USS 
Sumpter and that the stressful incident he reports that 
occurred during amphibious landing exercises in September 
1978 did occur.  As for the second stressful incident which 
the veteran reports occurred in 1979, while the Board may 
doubt that a ship would be able to withstand an 80 or 
85 degree roll, as described by the veteran, the Board will 
acknowledge and accept that the veteran served aboard an 
ocean-going ship that encountered rough seas causing him to 
become fearful for his safety.  Therefore, the Board finds 
that the stressful incidents related by the veteran did occur 
and were consistent with the place, types and circumstances 
of the veteran's service as an amphibious track crewman.  In 
this regard, the Board would observe that the veteran 
submitted statements from three other veterans who do not 
profess to have any personal knowledge regarding the specific 
stressful incidents reported by the veteran, but which all 
attest to the objective and subjective danger of serving in 
that military occupational specialty.

Based on this record, the Board finds that there is a basis 
for granting service connection for PTSD.  The veteran has 
clearly been diagnosed as having PTSD as the result of two 
stressful incidents he reports occurred during service.  The 
Board finds that the veteran's statements and testimony 
concerning the occurrence of these stressful incidents to be 
credible and supported by other corroborative evidence.  In 
this regard, the evidence clearly shows that the veteran 
served as an amphibious track crewman and statements from 
three other veterans corroborate the subjective and objective 
danger associated with that military occupational specialty.  
While the Board acknowledges that the specific instances 
recounted by the veteran have not been verified in official 
service records, and indeed, there is some question as to the 
ships the veteran served aboard, the stressful incidents 
related by the veteran are consistent with the nature of his 
service and he has been diagnosed as having PTSD as a result 
of those stressful incidents.  Therefore, resolving any 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for PTSD is warranted.




ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


